23. Opening of international negotiations in view of adopting an international treaty for the protection of the Arctic (vote)
- Before the vote:
Mr President, I rise to ask colleagues to consider the referral of this motion for a resolution back to committee. I do so on foot of what Commissioner Ferrero-Waldner said here last night in the debate. I do not do so lightly, because I share the concerns of all colleagues who have spoken in this debate and as expressed in this resolution.
But I would like to say, to be fair to the Commissioner, that it is not our intent to cause her any problems at a critical stage in the negotiations she is having at the moment with the Arctic Council. She has specifically stated that 'such a proposal would at this stage' - and I am quoting from the transcript of what she said in plenary - 'not only be ineffective, but could prove to be detrimental to the EU's role and credibility in overall Arctic cooperation'.
In her conclusion, she specifically referred to the timing of our motion. The Commission has submitted an application to the Norwegian Chair of the Arctic Council to extend the international Convention on the Law of the Sea. That has to be accepted by unanimity, and the vote is on 29 April - in three or four weeks' time. So she very clearly asked for a postponement, even though she fully shares our sentiments. On that basis, could I suggest we consider referring it back to committee?
Mr President, could I say on behalf of the ALDE Group that we would support Mrs Doyle's proposition? I think it has much merit. The House had a resolution on this issue in October of last year. To a certain extent we are repeating what we said then, but we are also saying some things that are rather stronger and, as Mrs Doyle said, they come at a critical moment when most of us in this House would want to see the EU take up a seat on the Arctic Council, and we would not wish to compromise that.
It would be much better to refer this back to committee and have a full and considered report in the new mandate.
Ladies and gentlemen, just to make it clear what it is that we are now voting on, we cannot refer this back to committee as it did not come from a committee, but we can postpone the vote. This is what the Rules of Procedure dictate.
(FR) Mr President, excuse me, but you have not given the floor to the opposing side.
I find it extraordinary that we should have debated this resolution yesterday and that, on the contrary, the moment we table it and we call for a 50-year moratoriumon the exploitation of oil resources, the moment we call for a binding charter, and when we know that the countries have until the end of April to go to the UN to claim sovereignty over the seabed and therefore, in effect, this idea of sovereignty, accompanied by military deployment, everything should depend on what we do right now.
If we fail to show the difference and make our voice heard, we will take a step backwards, and we will not be proactive, and I am absolutely opposed to that.
(Applause)